ORDER
PER CURIAM.
Defendant appeals after a jury convicted him of possession of a controlled substance in violation of § 195.202, RSMo Supp.1993, and the motion court denied his Rule 29.15 motion on the merits without an evidentiary hearing. We affirm.
We find no error of law appears and the findings of fact issued by the motion court are not clearly erroneous. Rule 84.16(b)(2) and (5). Further, we find no jurisprudential purpose would be served by a written opinion in this case, and we affirm by written summary order. Rule 30.25(b). A memorandum setting forth the reasons for our decision has been issued to the parties for their use only.